Citation Nr: 1708939	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold injury to the bilateral feet, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected residuals of a cold injury to the right hand.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected residuals of a cold injury to the left hand.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This appeal is before the Board of Veterans' Appeals (Board) from September 2011 and September 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The September 2011 rating decision, in pertinent part, denied service connection for residuals of a cold injury to the bilateral feet due to the lack of new and material evidence.  The September 2013 rating decision granted service connection for residuals of a cold injury to the bilateral hands and assigned a rating of 20 percent for each hand, effective May 2, 2011.

The Board notes that a Board hearing was scheduled for August 2016, of which the Veteran was sent notice.  However, he withdrew his request for a hearing in writing on August 16, 2016.  See 38 C.F.R. § 20.704(e) (2016).

Additionally, on October 18, 2016, the Veteran's representative at the time requested in writing an extension in order to submit additional evidence.  This request for an additional 60 days was granted by the Board in November 2016.  The Veteran submitted additional evidence with a waiver of RO consideration in January 2017.

The issue of a TDIU was raised in the Veteran's November 2011 Notice of Disagreement (NOD).  However, the RO did not develop this issue.  As such, the issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for residuals of a cold injury to the bilateral feet was previously reopened and denied in a September 2009 rating decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the September 2009 rating decision raises a new diagnosis involving the Veteran's feet, which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim; thus the evidence is new and material.

3.  The Veteran's current bilateral foot disorder was not incurred in active duty service or caused by an in-service injury, and is not related to active duty service in any other way.

4.  The Veteran's service-connected residuals of a cold injury to the bilateral hands are manifested by pain, numbness, cold sensitivity, and x-ray abnormalities including osteoarthritis.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying service connection for residuals of a cold injury to the bilateral feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2016).

2.  The criteria for reopening service connection for residuals of a cold injury to the bilateral feet have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for service connection for residuals of a cold injury to the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for an initial rating in excess of 20 percent for service-connected residuals of a cold injury of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2016).

5.  The criteria for an initial rating in excess of 20 percent for service-connected residuals of a cold injury of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, required notice was provided by a July 2011 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The letter provided notice of the criteria to reopen a previously denied claim by submitting new and material evidence, as well as the criteria for establishing service connection.  See 38 U.S.C. § 5103(a)(1) ; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Veteran does not assert that there has been any deficiency in the notice provided to him under the VCAA, Kent v. Nicholson, 20 Vet. App. 1 (2006), and has not identified any prejudice resulting in any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including service treatment records (STRs), VA treatment reports, and VA examination reports.

In a June 2016 brief, the Veteran requested that VA treatment records from Jesse Brown VA Medical Center (VAMC) be obtained as evidence reflects that there are references to treatment there as of March 1998.  The Board notes that subsequently received CAPRI records from Atlanta VAMC include references to remotely accessed data from Jesse Brown VAMC.  See VBMS, 9/29/16 CAPRI.

Also, the Veteran was provided a VA examination of his residuals of a cold injury to his bilateral hands in August 2013.  This examination and its associated report are adequate.  Along with the other evidence of record, they provide sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, a VA examination was not obtained in connection with the service connection claim for residuals of a cold injury to the bilateral feet.  As discussed below, the evidence of record does not establish that the Veteran suffered a relevant event, injury, or disease in service.  As such, a VA examination is not required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).




II. New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for residuals of a cold injury to his bilateral feet.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a September 2009 rating decision, the RO denied service connection for residuals of a cold injury to the bilateral feet because the evidence did not show a current diagnosis or that this condition occurred in or was caused or aggravated by service.  The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in April 2011.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the September 2009 decision, the record included the Veteran's service treatment records, which the RO specifically stated did not demonstrate any evidence of frostbite or other cold injury to his feet during active duty service.  The RO also denied the claim as there was no current diagnosis.

In the instant case, the unestablished facts, as specifically stated in the September 2009 rating decision, necessary to substantiate a claim of entitlement to service connection for residuals of a cold injury to the bilateral feet are a current disability and the occurrence of an in-service cold injury to the feet.  Thus, for evidence to be material, it must relate to one of these facts.

The pertinent evidence obtained since the September 2009 rating decision consists of the Veteran's VA treatment records.  Without addressing the merits of this evidence, the Board finds that the new evidence addresses the issue of a current disability as it reflects a diagnosis of peripheral neuropathy of the feet.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for residuals of a cold injury to the feet or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for residuals of a cold injury to the feet.

III.  Service Connection

The Veteran claims service connection for residuals of a cold injury to his bilateral feet.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his January 2017 statement, the Veteran contends that he suffered frostbite to his feet, in addition to his hands, when he was out in the extreme cold for at least three to five hours.  He stated that when he went to sick call, his boots were cut off, his feet placed in a water bath, that he could barely walk for several hours, and that his feet hurt constantly afterwards.  He reported that he did not complain of pain during service because he was afraid that he would be discharged before his enlistment period ended.

STRs reflect treatment for frostbite of his hands in January 1974.  However, they do not reflect any symptoms of or treatment for any disability related to his feet due to exposure to the cold.  Additionally, his October 1976 separation examination report reflects normal clinical evaluations for neurologic, feet, and lower extremities.  See VBMS, 4/3/15 STR, p. 5, 7, 67.

VA treatment records from May 2009 to March 2016 reflect the Veteran's reports of frostbite and lack of feeling in his feet during service; current complaints of pain, numbness, swelling, and itching in the feet; and diagnoses of peripheral neuropathy secondary to alcoholism and a cold injury. See VBMS, 9/17/09 VA Treatment Records, p. 2; 6/12/12 VA Treatment Records (11/12/10-9/29/11), p. 2, 35; 9/9/11 VA Treatment Records, p. 6; 6/12/12 VA Treatment Records, p. 49; 4/6/16 VA Treatment Records, p. 415; 3/16/16 VA Treatment Records, p. 2; 3/31/16 CAPRI (Atlanta VAMC), p, 17-18.

At a VA neurology appointment in June 2012, the physician stated that the Veteran's neuropathy could be associated with in-service frostbite injuries, but that he would question this if the Veteran had had no symptoms directly after the frostbite injury and that he could not rule out other causes of neuropathy.  See VBMS, 9/29/16 CAPRI (Atlanta 9/11/02-9/29/16), p. 970-71.  In October 2012, the Veteran was assessed with peripheral neuropathy possibly secondary to alcoholism.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's service connection claim for residuals of a cold injury to the feet must be denied.

As an initial matter, the Board finds that the Veteran has a current diagnosis of peripheral neuropathy of his bilateral feet.

However, the Board finds that, although there is evidence in the service treatment records of frostbite injuries to the hands, there is no evidence of treatment for, complaints of, or a diagnosis of any residuals of a cold injury involving the feet.  The Board recognizes that the Veteran contends that he suffered a cold injury to both his hands and feet during service.  However, the record clearly shows that he sought treatment for his hands immediately after the frostbite incident, but did not complain of or receive treatment for his feet due to such injury.

Additionally, the medical evidence, at first, appears to be conflicting as to the etiology of the Veteran's peripheral neuropathy, which is attributed to both a cold injury and alcoholism.  However, the June 2012 VA physician clearly explained that he found that the Veteran's peripheral neuropathy was associated with an in-service frostbite injury based solely on the Veteran self-reported in-service cold injury to his feet and immediate resulting symptoms.  Otherwise, he stated that he would doubt that it was caused by any in-service frostbite injury, and could not rule out other causes of neuropathy.  Moreover, subsequent treatment records attribute the Veteran's peripheral neuropathy to alcoholism.

The Board acknowledges the Veteran's contentions that his current peripheral neuropathy of the bilateral feet is related to his active service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, although the Veteran may believe that his current disorder is related to the alleged in-service cold injury, he is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have no probative value.

The evidence also shows that the Veteran first complained of foot symptoms in May 2009, 33 years after separation from active duty service.  Despite the Veteran's contention that he experienced an in-service cold injury to his feet, he did not complain of or seek medical treatment during active duty service or post-service until May 2009.  Indeed, the lack of symptoms for about 33 years is a significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Therefore, the evidence weighs against a finding that the Veteran's current peripheral neuropathy in his feet is related to an alleged in-service cold injury to the feet in any other way.  Accordingly, service connection for residuals of a cold injury to the bilateral feet must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

IV.  Higher Evaluation

The Veteran generally contends that his service-connected residuals of a cold injury to his bilateral hands warrant an initial rating of 30 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Veteran's cold injury residuals are currently rated as 20 percent disabling for each hand under 38 C.F.R. § 4.104, Diagnostic Code 7122.

Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are rated as 20 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are rated as 30 percent disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

Amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Id., Note (1).  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Each affected part (e.g., hand, foot, ear, nose) is to be rated separately, and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Id., Note (2).

In this case, VA treatment records from August 2011 to July 2013 reflect complaints of pain, numbness, and some "locking up" in his hands; and the absence of neurologic issues, skin rash, and cold intolerance.  The Board notes that the evidence of record reflects reports of abnormal sweating, which occurred in conjunction with other issues, specifically fainting and issues with medication.

An August 2013 VA examination report reflects a diagnosis of a cold injury to the bilateral hands and degenerative joint disease of the hands as of August 2013.  The Veteran was not currently receiving treatment for any residuals, but reported occasional bilateral hand swelling, pain, and coldness.  He denied Raynaud's syndrome, hand fracture, paresthesia, or numbness.  An x-ray revealed evidence of osteoarthritis in the hands.  The VA examiner stated that there was no functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  He also found no erythema, normal skin temperature, no ulceration, normal nail beds, and no evidence of fungal infection of the hands.  The Veteran's sensation was also intact to light touch, and he had normal muscle strength testing.  Although the Veteran had tenderness or pain to palpation, he had no functional loss or impairment of any of the fingers or thumbs, even after repetitive-use testing.

VA treatment records from September 2013 to December 2015 reflect complaints of pain in the hands and persistent "locking" of the first two fingers of his right hand.  The Board notes that the Veteran also reported profuse sweating in conjunction with other symptoms, such as neck pain, ringing in ears, dizziness, difficulty breathing, vision changes, and vomiting.  He was assessed with multiple electrolyte abnormalities, which was noted to most likely be due to thiazide diuretic, not due to residuals of a cold injury.  See VBMS, 3/29/16 CAPRI, p. 9-10, 17, 38; 9/29/16 CAPRI at 570; 4/6/16 VA Treatment Records at 415; 3/31/16 CAPRI (Atlanta VAMC) at 132.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that initial ratings for residuals of a cold injury in excess of 20 percent for each hand is not warranted for any portion of the appeal period.  The Veteran complained of pain, numbness, and coldness.  Additionally, the August 2013 x-ray also revealed osteoarthritis in the hands.  However, the evidence of record does not reflect any tissue loss, nail abnormalities, color changes, or locally impaired sensation.  The Board acknowledges that the treatment records reflect complaints of abnormal sweating, but they appear to be related to other issues as they occurred in conjunction with fainting, difficulty breathing, vomiting, vision changes, dizziness, neck pain, and ringing in ears.  Moreover, these symptoms were found to be more likely due to issues with the Veteran's medications, rather than residuals of a cold injury.

The Board has considered other potentially applicable diagnostic codes for the Veteran's cold injury residuals, and finds that there is no other potentially applicable diagnostic code for the Veteran's cold injury residuals based on the evidence of record.  Specifically, the evidence of record does not reflect that the Veteran had any amputations of the fingers; complications such as squamous cell carcinoma or peripheral neuropathy in the hands; or other disabilities diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon and muscle atrophy.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for initial ratings in excess of 20 percent for cold injury residuals of the right and left hands on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for residuals of a cold injury to the bilateral feet is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for residuals of a cold injury to the bilateral feet is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected residuals of a cold injury to the right hand is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected residuals of a cold injury to the left hand is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As stated above, in his November 2011 NOD, the Veteran requested a TDIU.  However, this issue has not yet been developed or adjudicated by the RO.  The Veteran has not been provided notice compliant with the VCAA with respect to this claim and has not provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He is also entitled to RO adjudication of the issue prior to any determination on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information and evidence is necessary to substantiate entitlement to a TDIU, as well as any information and evidence in this regard that was not previously provided.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.

2.  After conducting any development deemed necessary, adjudicate the claim of entitlement to a TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


